DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1, 7, 9, 17, 18, 28-30, 35, 36, 41, and 44 in the reply filed on June 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 45, 46, 57, 59-61, and 65 are withdrawn from consideration. 

Claim Objections
Claim 17 is objected to because of the following informalities:  line 3 recites "about 90%o".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.






The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 7, 9, 17, 18, 28-30, 35, 36, 41, and 44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The meaning of claim 1 is unclear because it recites a damping or attenuation material that comprises an "activated blowing agent".  The meaning of this limitation is unclear because it is unclear what specific chemical/structure is meant by "activated blowing agent".  If "activated" is intended to convey that the blowing agent has been used to cause blowing/foaming, then it also appears inappropriate to recite that the material comprises a blowing agent because the blowing agents that are taught react and/or decompose to form gases or other products that are not the same chemical/composition as the original blowing agent.  Although the instant specification does repeatedly mention materials being activated, it does not actually define the term.  For the sake of compact prosecution, the requirement that the damping/attenuation material comprises an "activated blowing agent" is interpreted herein as requiring that the material has been treated such that a blowing agent contained in its precursor composition has been activated. Additionally, a material containing a component that is capable of serving as a blowing agent that can be considered "activated" in any way, but that has not yet been reacted/heated to cause gas formation/expansion is also considered herein to meet the claim limitation.  Appropriate explanation and/or correction is required. 

Claims 7, 9, 17, 18, 28-30, 35, 36, 41, and 44 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1. 

Claims 7 and 17 are indefinite because they recite numerical ranges including the phrase "at least about" followed by a percentage.  It has been held that the inclusion of the phrase "at least about" is invalid for indefiniteness because there is no indication of what specific range is covered by the term "about".  See MPEP 2173.05(b)(III)(A).  Therefore, the actual lower bounds of the recited ranges are unclear.  Appropriate correction is required. 

Claims 18, 29, 30, 35, and 44 are indefinite because they each include one or more instances of a broad recitation followed by a narrower statement of range.  A broad range or limitation together in the same claim with a narrow range or limitation that falls within the broad range or limitation may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 18 broadly recites a relative ratio "within the range of from about 0.05 to about 1.0" followed by "preferably from about 0.3 to about 0.9", which is the narrower statement of the range/limitation. Claim 29 broadly recites "comprises a cross-linker for the epoxy resin" followed by "preferably dicyandiamide", which is the narrower statement of the range/limitation.  Claim 30 broadly recites "comprises a viscosity modifier" followed by "preferably a hydrocarbon resin", which is Claim 35 broadly recites "comprises an activated blowing agent" followed by "preferably an activated chemical blowing agent, preferably prior to activation having an activation temperature within the range of from about 100 ºC to about 200 ºC, preferably from about 140 ºC to about 160 ºC", which contains multiple narrower statements of ranges/limitations.  The limitations in claim 35 regarding temperature ranges are also a combination of a broad recitation and a narrower statement of range.  Claim 44 also broadly recites "the damping material or attenuation material is an adhesive" followed by "preferably a cured adhesive", which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the sake of compact prosecution, a material/feature/property meeting broad claim limitations (but not necessarily the narrower statements of range) in each claim is considered herein the meet the claim limitations.

Claim 41 is also indefinite because it recites "wherein the damping or attenuation material comprises or essentially consists of a thermoset material".  Absent any indication otherwise and for the sake of compact prosecution, the transitional phrase "essentially consists of" is considered herein to have the same meaning as "consisting essentially of".  The phrase "consisting essentially of" limits the scope of a claim to specific materials "and those that do not materially affect the basic and novel characteristics" of the claimed invention.  See MPEP 2111.03.  Given that claim 41 comprises a thermoset material is considered herein to meet the claim limitation.  Appropriate correction is required.   

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above, the limitations reciting that the damping or attenuation material "preferably an activated chemical blowing agent, preferably prior to activation having an activation temperature within the range of from about 100 ºC to about 200 ºC, preferably from about 140 ºC to about 160 ºC" are narrower statements of range regarding the broad recitation contained in claim 35 that the damping or attenuation material comprises an activated blowing agent.  As a material meeting the broad limitation meets the claim, the narrower statements of range effectively do no further limit the claimed product.  Therefore, as claim 1 already recites that the damping/attenuation material comprises an activated blowing agent, claim 35 effectively fails to further limit the invention.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 102 or 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamoto (JP 2007-230130 A), the text of which is cited herein according to an English language translation.
Regarding claims 1 and 35, Shimamoto teaches a honeycomb structure (i.e. "reinforcement element") comprising cell walls (2) forming a hollow array of columnar cells, each comprising a cavity (4) surrounded by the cell walls (2) (Figs. 4, 6, 7).  The inner surfaces (i.e. facing toward the cavity) of the cells and cell walls (2) are covered by a layer of sound-absorbing material (identified with item 3; i.e. "attenuation material") that has been foamed with a blowing agent that does not completely fill the cell cavities (par. 1, 2, 5, 27; Figs. 4, 6, 7).  After foaming, wherein the blowing agent has been 

Regarding claim 7, as shown in Figures 4, 6, and 7, all (i.e. a percentage falling in the range of 5 to 100 %) of the cells (2, 4) in depicted the honeycomb structures (i.e. reinforcement elements) are coated with the damping/attenuation material (item 3 points to the material) (Figs. 4, 6, 7).  Additionally, as Shimamoto makes no disclosure of only some of the cells being coated, all of the cells in his honeycomb are presumed to be coated with a damping/attenuation material. 

Claim 36 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimamoto, as applied to claim 1 above.
Regarding claim 36, the instant specification states that the limitation requiring that the damping/attenuation material is "not substantially foamed" indicates that the material has only expanded by 5 vol. % or less relative to its original volume (Applicant's published application, par. 14).  Therefore, the limitation is a product-by-process limitation regarding the expansion behavior of the damping/attenuation material when the blowing agent is activated. See MPEP 2113.  However, as no initial material volume has been recited and no particular type or volume of blowing agent has been claimed, the product-by-process limitation does not actually limit the claimed product.  Nevertheless, the prior art product meets the claim limitations because it has the implied structure.  

Claims 1, 7, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ashmead (EP 0,936,377 A2).
Regarding claims 1 and 35, Ashmead teaches a honeycomb structure (i.e. "reinforcement element") comprising cell walls forming a hollow array of columnar cells, each comprising a cavity surrounded by the cell walls (par.13, 16, 17). The inner surfaces (i.e. facing toward the cavity) of the cells and cell walls are covered by a layer of sound-absorbing material, which foams slightly as it cures (par. 14, 17, 18).  
The claim limitations requiring that the claimed damping/attenuation material has been foamed with a blowing agent is a product-by-process limitation.  Product-by-process claims are not limited to the recited processing steps, but rather to the structure implied by the recited process.  See MPEP 2113.  As the instant specification teaches that a blowing agent may be used to generate gases and produce an open-cell foam, which would result in the blowing agent being dissipated (i.e. from passing through the open cells of the foam) (Applicant's published application, par. 137), a product that has been foamed but lacks a blowing agent meets the claim limitation.  As such, Ashmead's product meets the product-by-process limitation because it has the implied structure. 

Regarding claim 7, as shown in Figures 2 and 3, all (i.e. a percentage falling in the range of 5 to 100 %) of the cells (6) in depicted the honeycomb structures (i.e. reinforcement elements) are coated with the damping/attenuation material (9, 9') (Figs. 2, 3).  Additionally, as Ashmead makes no disclosure of only some of the cells being 

Regarding claim 36, the instant specification states that the limitation requiring that the damping/attenuation material is "not substantially foamed" indicates that the material has only expanded by 5 vol. % or less relative to its original volume (Applicant's published application, par. 14).  Therefore, the limitation is a product-by-process limitation regarding the expansion behavior of the damping/attenuation material when the blowing agent is activated. See MPEP 2113.  However, as no initial material volume has been recited and no particular type or volume of blowing agent has been claimed, the product-by-process limitation does not actually limit the claimed product.  Nevertheless, the prior art product meets the claim limitations because it has the implied structure.  

Claims 1, 7, 9, 17, 18, 28-30, 35, 41, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Bonte (US PG Pub. No. 2012/0153242). 
Regarding claims 1 and 35, Le Bonte teaches a honeycomb structure (i.e. "reinforcement element") comprising cell walls forming a hollow array of columnar cells, each comprising a cavity surrounded by the cell walls (par. 134, 137, 138-140).  The inner surfaces (i.e. facing toward the cavity) of the cells and cell walls are covered by a layer of damping/attenuation material that has been foamed with a blowing agent, which is activated at temperatures in the range of 130 to 175 ºC and which only partially fills the cell cavities (par. 134, 137, 138, 140; Fig. 2).  After foaming, wherein the blowing 

Regarding claims 7, 17, and 18, as shown in Figure 2, all (i.e. a percentage falling in the range of 5 to 100 %) of the cells in depicted the honeycomb structure (i.e. reinforcement element) are coated with the damping/attenuation material (Fig. 2).  Le Bonte further teaches that damping/attenuation material fills half of the height of the cells (i.e. about 50 % "of the inner surface of the cell wall towards the cavity of the at least one cell" is coated with a layer of damping material and the "relative ratio of the covered height to total height" is in the range of 0.3 to 0.9) (par. 154).  Additionally, as Le Bonte makes no disclosure of only some of the cells being coated, all of the cells in his honeycomb are presumed to be coated with a damping/attenuation material. 

Regarding claim 9, Le Bonte's honeycomb and its cell walls are made of a resin-impregnated fiberglass paper (par. 12, 153). 

Regarding claims 28-30, 41, and 44, the damping/attenuation material in Le Bonte's product preferably has adhesive properties (i.e. the material is an "adhesive') and may comprise epoxy resin, a hydrocarbon resin, polybutylene, and/or butyl rubber as adhesion promoters (par. 21, 77).  The material is also preferably cross linkable, may be curable, and may comprise cross-linking and/or curing agents, such as dicyandiamide, which could be used "for the epoxy resin" (par. 23, 33, 34, 37).  As processing aids and plasticizers, low molecular weight ethylene polymers (i.e. .  

Claim 36 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Le Bonte, as applied to claim 1 above.
Regarding claim 36, the instant specification states that the limitation requiring that the damping/attenuation material is "not substantially foamed" indicates that the material has only expanded by 5 vol. % or less relative to its original volume (Applicant's published application, par. 14).  Therefore, the limitation is a product-by-process limitation regarding the expansion behavior of the damping/attenuation material when the blowing agent is activated. See MPEP 2113.  However, as no initial material volume has been recited and no particular type or volume of blowing agent has been claimed, the product-by-process limitation does not actually limit the claimed product.  Nevertheless, the prior art product meets the claim limitations because it has the implied structure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 17, 18, 28-30, 35, 36, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bonte.
Regarding claims 1, 7, 9, 17, 18, 28-30, 35, 36, 41, and 44, as discussed above, Le Bonte teaches a reinforcement element comprising a honeycomb with its cells partially filled and their walls partially coated with a dampening/attenuation material considered to meet the limitations of claims 1, 7, 9, 17, 18, 28-30, 35, 36, 41, and 44.  However, if Le Bonte's product is considered to differ from the current invention in that each element discussed above is not explicitly exemplified to be present in a single product, then it would have been obvious to one of ordinary skill in the art to make a product combining any or all of the components/features discussed above because Le Bonte explicitly teaches each component/feature is appropriate for his product.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784